ORDER

PER CURIAM.
Appellant, Lawrence Hill (“defendant”), appeals the judgment of conviction entered by the Circuit Court of St. Charles County after a jury found him guilty of two counts of sale of controlled substance, RSMo 195.211 (Cum.Supp.1993). Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal files and find the trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. We further find the motion court’s findings of fact and conclusions of law are not clearly erroneous. As no jurisprudential purpose would be served by a written opinion, we affirm the judgments pursuant to Rules 30.25(b) and 84.16(b).